Name: Commission Regulation (EC) No 1795/95 of 25 July 1995 amending Regulation (EC) No 3238/94 providing for the determination and the administration of the variable components for certain goods originating in Poland, Hungary, Romania, Bulgaria, the Czech Republic, the Slovak Republic, Lithuania, Latvia and Estonia resulting from the processing of agricultural products referred to in the Annex to Council Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  Asia and Oceania;  trade policy;  agri-foodstuffs;  Europe
 Date Published: nan

 26. 7. 95 rENl Official Journal of the European Communities No L 174/9 COMMISSION REGULATION (EC) No 1795/95 of 25 July 1995 amending Regulation (EC) No 3238/94 providing for the determination and the administration of the variable components for certain goods originating in Poland, Hungary, Romania, Bulgaria, the Czech Republic, the Slovak Republic, Lithuania, Latvia and Estonia resulting from the processing of agricultural products referred to in the Annex to Council Regulation (EC) No 3448/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993, laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 7 (2) thereof, Article 1 Commission Regulation (EC) No 3238/94 is hereby amended as follows : 1 . The following paragraph 3 is added to Article 1 : '3 . For the purposes of this Regulation :  "goods originating in Israel" means goods meeting the conditions established by the Protocol concer ­ ning the definition of the concept of "originating products" and methods of administrative coopera ­ tion of the Agreement between the European Economic Community and the State of Israel (*),  "goods originating in Turkey" means goods meeting the conditions established by Council Regulation (EEC) No 428/73 of 5 February 1973 on the application of Decisions No 5/72 and No 4/72 of the Association Council provided for by the Agreement establishing the Association between the European Economic Community and Turkey n. Having regard to Council Regulation (EC) No 1661 /95 of 29 June 1995 establishing certain concessions in the form of Community tariff quotas in 1995 for certain agricul ­ tural products including processed products, opened for Israel and Turkey P), Whereas Commission Regulation (EC) No 3238/94 (3) establishes rules for the administration of the variable components ; whereas there is a need to complete this Regulation for quotas applicable to goods originating in Israel and Turkey ; Whereas Article 1 (2) of Commission Regulation (EC) No 1200/95 (4) establishes the basis for calculating reduced agricultural components applicable as from 1 July 1995 in the preferential agreements which provide for such a reduction ; 0 OJ No L 136, 28 . 5. 1975, p. 3, amended by Deci ­ sion No 1 of the EEC-Israel Cooperation Council (OJ No L 211 , 31 . 7. 1991 , p. 2). O OJ No L 59, 5. 3. 1973, p. 73 .' 2. Article 4 ( 1 ) is replaced by the following : * 1 . The tariff quotas for goods subject to a reduced agricultural component shall be administered by the Commission , which may take all appropriate measures to ensure efficient administration thereof.'Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex II to the Treaty, (') OJ No L 318 , 20 . 12. 1993, p. 18 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (2) OJ No L 158 , 8 . 7 . 1995, p. 1 . (3) OJ No L 338 , 28 . 12 . 1994, p. 30. 0 OJ No L 119, 30 . 5. 1995, p. 8 . No L 174/10 I EN I Official Journal of the European Communities 26. 7. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1995. For the Commission Martin BANGEMANN Member of the Commission